DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication 4-28-22.
Claims 28-49 are pending in the instant application.

Election/Restrictions
Claims 34, 38-43, 48 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-28-22.
Applicant’s election without traverse of Group I, Formula (1), Compound II-25, claims 28-33, 35-37, 44-47, in the reply filed on 4-28-22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28-33, 35-37, 44-47 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hatanaka et al (US 2018/0353434).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Hatanaka et al (US 2018/0353434) teach compositions comprising nucleic acid containing lipid nanoparticles comprising the structure of claim 31, Formula (1), D-DSPC, and Compound II-25, which compositions further comprise RNAi for treating cancer or inflammatory disease (see esp. the abstract, para 2-12, 27-31, 61-74, 111-134, 166-172, 288-291, 322-327, 358, 372, 374-382, 509-511, 835-856, 1262-1274, and attached structures, IT 816-94-4, RN 816-94-4, RN 182280-69-9).

Claim(s) 28-32, 35-37, 44-47  is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Benenato et al (US 2017/0210698).
Benenato et al (US 2017/0210698) teach compositions comprising nucleic acid containing lipid nanoparticles comprising the structure of claim 31, Formula (1), D-DSPC, which compositions further comprise RNAi for treating cancer or inflammatory disease (see esp. the abstract, para 3-5, 116-124, 133-134, 252, 286-293, 302-305, 315-330, 486-495, and attached structure, RN 1069-79-0, RN 20707-71-5, RN 34813-40-06, RN 81123-32-2).

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
6-28-22
/JANE J ZARA/Primary Examiner, Art Unit 1635